EXHIBIT 21 LIST OF SUBSIDIARIES Unless otherwise noted, all of the entities listed below are subsidiaries of K•Swiss Inc. 1.K•Swiss Pacific Inc., a Massachusetts corporation. 2.K•Swiss International Ltd., a Bermuda corporation. 3.KS UK Ltd., a United Kingdom corporation. 4.K•Swiss Europe B.V., a Dutch corporation. 5.K•Swiss S.A. de C.V., a Mexico corporation. 6.K•Swiss Direct Inc., a California corporation. 7.K•Swiss Sales Corp., a Delaware corporation. 8.K•Swiss NS Inc., a Delaware corporation. 9.K•Swiss Canada Corp., a Nova Scotia corporation. 10.1166789 Ontario Inc., an Ontario, Canada corporation. 11.K•Swiss Germany GmbH, a Germany corporation. 12.K•Swiss S.r.l., an Italy corporation. 13.K•Swiss Singapore Private Ltd., a Singapore corporation. 14.K•Swiss Retail Ltd., a United Kingdom corporation. 15.K•Swiss Iberia S.L., a Spain corporation. 16.Royal Elastics LLC, a Delaware limited liability company. 17.Royal Elastics Inc., a California corporation. 18.ARFI SAS, a France corporation. 19.Palladium SAS, a France corporation. 20.K•Swiss International Manufacturing Ltd., a Bermuda corporation. 21.K•Swiss (Hong Kong) Ltd., a Bermuda corporation. 22.K•Swiss Japan GK, a Japan corporation. 23.K•Swiss International Manufacturing Ltd., a Hong Kong corporation. 24.K•Swiss Technical Consulting (Dongguan) Company Ltd., a China corporation.
